UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-585



In Re: CHARLES WILLIAM LEVY,

                                                        Petitioner.



                On Petition for Writ of Mandamus.


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Charles William Levy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Levy has filed a petition for a writ of mandamus seek-

ing an order from this court directing the Virginia State Board of

Elections to place his name on the ballot for governor in the up-

coming gubernatorial election. Mandamus is a drastic remedy to be

used only in extraordinary circumstances. See Kerr v. United States
Dist. Court, 426 U.S. 394, 402 (1976). Mandamus relief is only

available when there are no other means by which the relief sought

could be granted, see In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal. See In re
United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). The party

seeking mandamus relief carries the heavy burden of showing that he

has "no other adequate means to attain the relief he desires" and

that his right to such relief is "clear and indisputable." Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980). Levy has not

made such a showing. Accordingly, we deny leave to proceed in forma

pauperis and deny mandamus relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2